 


109 HR 4593 IH: To advance the deadline for energy use metering in Federal buildings, and for other purposes.
U.S. House of Representatives
2005-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4593 
IN THE HOUSE OF REPRESENTATIVES 
 
December 16, 2005 
Mr. Gordon introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To advance the deadline for energy use metering in Federal buildings, and for other purposes. 
 
 
1.Metering of energy useSection 543(e)(1) of the National Energy Conservation Policy Act (42 U.S.C. 8253(e)(1)) is amended to read as follows: 
 
(1)Deadlines 
(A)By October 1, 2012, in accordance with guidelines established by the Secretary under paragraph (2), all Federal buildings shall, for the purposes of efficient use of energy and reduction in the cost of energy used in such buildings, be metered. Each agency shall use, to the maximum extent practicable, advanced meters or advanced metering devices for electricity, primary fuels, including natural gas and petroleum-based fuels, steam, and chilled water, that provide data at least daily and that measure at least hourly consumption of electricity in the Federal buildings of the agency. Such data shall be incorporated into existing Federal energy tracking systems and made available to Federal facility managers.  
(B)By October 1, 2008, metering meeting the requirements of subparagraph (A) shall apply to— 
(i)buildings on which construction commenced after the date of enactment of this Act;  
(ii)existing buildings with more than 100,000 square feet of enclosed space; and  
(iii)existing buildings that use large amounts of energy per square foot such as process energy facilities, health care facilities, and data centers.  
(C)The Secretary shall include in the guidelines under paragraph (2) criteria for determining which buildings and facilities are subject to subparagraph (B)(iii).  
(D)The Secretary shall provide for a 6 month extension of the deadline under subparagraph (B) based on cost-justification criteria, as determined by Secretary..
2.Annual reportSection 548(a)(1) of the National Energy Conservation Policy Act (42 U.S.C. 8258(a)(1)) is amended by inserting , including progress reports on the installation and utilization of meters in Federal buildings after established by section 543.
3.Amendment of guidelinesSection 543(e)(2)(A) of the National Energy Conservation Policy Act (42 U.S.C. 8253(e)(2)(A)) is amended by inserting or any substantive amendment thereto after date of enactment of this subsection.  
 
